Citation Nr: 0307614
Decision Date: 03/10/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  02 07 658	)	DATE MAR 10, 2003
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the rating decisions to deny entitlement to a higher rate of special monthly compensation (including a separate allowance based on the need for regular aid and attendance) from an earlier effective date was clear and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel

INTRODUCTION

The veteran had active military service from October 1965 to October 1966.  He also had 1 year and 4 months of prior active military service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2000 and October 2001 rating decisions.  In these decisions, the RO determined that the prior rating decisions which denied entitlement to a higher rate of special monthly compensation from an earlier effective date were not the product of clear and unmistakable error.  The veteran perfected a timely appeal of these rating decisions.


FINDINGS OF FACT


The ROs decisions denying entitlement to a higher rate of special monthly compensation (including a separate allowance based on the need for regular aid and attendance) from an earlier effective date were supported by the evidence then of record, and it is not shown that the applicable statutory and regulatory provisions existing at that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The RO decisions, which denied entitlement to a higher rate of special monthly compensation (including a separate allowance based on the need for regular aid and attendance) from an earlier effective date did not contain clear and unmistakable error.  38 U.S.C. § 314; 38 U.S.C.A. §§ 5109A, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(a), 3.350 (1966-2002).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION



Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) was recently enacted. See VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA, however, with its expanded duties, is not applicable to a claim for revision or reversal of a final decision on the basis of clear and unmistakable error. See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  Accordingly, the VCAA is not for application in this matter.

I.  Factual Background

The veterans service medical records show that he sustained a gunshot wound to the head.  An August 1966 medical board examination revealed he had a craniotomy scar with skull defect greater than 2 cm, spastic paralysis of the right arm, spastic paralysis of both legs and triplegia.  Chronic brain syndrome associated with trauma, manifested by spastic paralysis of both legs and right arm was diagnosed.  It was reported that the veteran had a normal psychiatric examination.

A September 1966 physical evaluation board proceeding report noted that the veteran had chronic brain syndrome, associated with brain trauma, complete sciatic bilateral complete nerve paralysis, complete paralysis of the right radicular groups, and skull, loss of part of, both inner and outer tables, area smaller than 1 square inch.

A February 1967 report indicates that the veteran was referred to the neurology clinic.  It was reported that neurologically, the veteran was totally and permanently disabled and in need of aid and attendance.

A hospital summary covering the period of May 1967 to July 1967 relates that the veteran received a wound in Vietnam as a result of enemy action in May 1966.  It was reported that on the battlefield a bullet entered the scalp parasagitally with depressed fractures involving the frontoparietal bones on the left with fracture extending possibly into the occipital bone.  The diagnoses were gunshot wound to the head with triplegia (dominant arm, both legs); parietal dysfunction right arm (dominant) and chronic prostatitis.

A hospital summary covering the period of July 1967 to February 1968 reveals that whenever the veteran would stand up he went into severe clonus of both lower extremities.  His right upper extremity had recovered some of the function and the veteran was able to use the right upper extremity to some extent.  The discharge diagnoses were encephalopathy due to gunshot wound left upper parietal region, manifested by spastic paraplegia right upper extremity and both lower extremities and laceration of the left index finger.  

A December 1967 report of an aid and attendance examination reveals that the veteran had spastic paralysis of both legs with spasms beyond control.  He had a loss of sensation (parietal type) in the right arm, which was his dominant side so that he ignored it and was unable to use it.  The report indicates that he could not walk, stand, get up and out of bed, or transfer himself to wheelchair.  The diagnosis was gunshot wound of the head secondary to enemy action with triplegia (dominant arm) and chronic brain syndrome associated with severe anxiety.

A December 1969 hospital report reveals the veterans urinary tract was evaluated.  Postbrain injury with triplegia was diagnosed.

A June 1970 VA psychiatric examination report noted that the veteran was injured in Vietnam.  It was reported that he had suffered a severe gunshot wound to the head which required a craniotomy.  He was left with a residual loss of use of both legs due to chronic spastic activity whenever he pretended to use them and the marked effective use of his right hand.  The veteran stated that his condition had remained essentially unchanged since the past coupe of years.  It was reported that he worked out with weights and that he was working as a co-manager of a baseball team.  He stated that he went out with the team, games and practices, etc.  Mental status examination revealed the veteran was alert and cooperative.  He had a mild stutter which he had had all of his life.  He did not show any particular abnormalities of affect.  There was no abnormality of thought processes.  He had no delusions or hallucinations.  He was oriented to time, place and situation.  His recent and remote memory seemed to be intact.  The diagnosis was mild chronic brain syndrome associated with trauma, triplegia.

The veteran underwent VA neurological examination in May 1971.  During the examination, the veteran gave a history of sustaining a gunshot wound to the head in May 1966.  He stated that following the injury he noticed having weakness in both legs and in the right arm.  Neurological examination revealed no findings on cranial nerve examination.  Further examination revealed the veteran was unable to get out of a wheelchair and that he was not able to stand.  He showed some mild weakness in the left lower extremity, particularly distally.  He had almost a complete paralysis in the right lower extremity.  He had some slight weakness in the right upper extremity.  The veteran showed marked increase in tone in both lower extremities, particularly the right, and also the right upper extremity.  All movements performed by the right upper extremity were coarse, and had a jerky quality to them.  All movements of the fingers in the right hand were very slow and difficult to perform.  All five fingers were markedly impaired in their activities.  The deep tendon reflexes were markedly increased in the lower extremity and he had sustained bilateral ankle clonus.  The deep tendon reflexes were markedly increased in the right upper extremity with a Hoffman present.  He had bilateral extensor toe signs.  Sensory examination revealed some very mild position sense loss in the great toe, particularly on the right.  The veteran showed an approximate 2 x 2 defect in the cranium in the parasagittal region over the left central area.  The diagnostic impression was marked spastic paraparesis with marked weakness in the right upper extremities, secondary to a gunshot wound.  The examiner stated that the veterans disability resulted primarily from the marked spasticity he showed in the lower extremities and the right upper extremity.  The weakness in the right, lower extremity was also the cause of considerable disability.  The mild weakness in the left leg also caused some disability.  He had virtually no functional use of his right upper extremity due primarily to the marked spasticity, even though the strength was not that markedly impaired.

The current claims file contains claims officers worksheets from the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana, which covers the period of 1967 to 1978.  A June 1967 rating worksheet indicates that the veteran was assigned a combined 100 percent rating effective from October 27, 1966 (the day following the veterans discharge from service).  He was service connected for dementia due to head trauma, loss of use of both feet, and loss of use of a hand.  The RO summarized his disability as chronic brain syndrome associated with trauma, with triplegia.  He was granted special monthly compensation under 38 U.S.C. § 314(p) at the rate intermediate between subsection (l) & (m) on account of loss of use of the lower extremity, effective from October 27, 1966.  He was also granted special monthly compensation under 38 U.S.C.§ 314 (k) on account of loss of use of one hand, effective from October 27, 1966.  His rating for loss of skull was deferred pending the receipt of service medical records.  

An October 1967 worksheet amended the June 1967 worksheet.  In this regard, the RO assigned a 10 percent for loss of skull, greater than 2 cm and assigned a 10 percent rating effective from October 27, 1966.  The RO continued special monthly compensation under 38 U.S.C. § 314 (p) at a rate between subsection (l) & (m) on account of loss of use of one lower extremity with loss of use of the other lower extremity from October 27, 1966.  The RO continued the assignment of special monthly compensation under 38 U.S.C. § 314 (k) on account of loss of use of one hand, effective from October 27, 1966.  His combined rating remained 100 percent.  In June 1968, the RO continued the 100 percent rating for chronic brain syndrome associated with trauma, with triplegia and also continued the 10 percent rating for skull, loss of part of both inner and outer tables.  He was determined to be permanent and totally disabled due to the chronic brain syndrome associated with trauma with triplegia and skull loss, part of, greater than 2 cm which precluded locomotion without aid of a wheelchair.  

Rating worksheets in 1968 and 1969 continued the rates assigned in the October 1967 rating worksheet.

An April 1970 rating worksheet found that there was clear and unmistakable error in the prior ratings.  The RO stated that effective from October 27, 1966, the veteran was entitled to special monthly compensation under 38 U.S.C. § 314 (m) and that he was also entitled to special monthly compensation under 38 U.S.C.A. § 314 (k).  It appears that the veteran was assigned a 100 percent for the loss of use of the feet, a 10 percent rating for the skull disability and a 10 percent rating for dementia due to head trauma.  A specific rating for the right hand was not clearly reported.

In April 1977, the RO determined that there was clear and unmistakable error in prior rating decisions dated from April 1968 to July 1971, based on the fact that the change in the law which was effective October 1, 1967 was not applied to the veteran.  In this regard, the RO noted that the veteran was entitled to the intermediate rate between subsection (m) and (n) due to additional disability ratable at 50 percent or more, effective from October 1, 1967 (date of the change in law, allowing the higher rate).  The RO listed his service connected disabilities as including Codes 8045-5110, brain disease due to trauma with loss of use of both feet, assigning a 100 percent rating effective from October 27, 1966; Codes 8045-5125, brain disease due to trauma with loss of use of a hand, rated 70 percent, effective from October 27, 1966; Codes 8045-9304, brain disease due to trauma with dementia due to head trauma rated 10 percent, effective from October 27, 1966; and Code 5296, skull, loss of part of, rated 10 percent, effective October 27, 1966. 

In a December 1978 rating worksheet, the RO noted that the law involving special monthly compensation changed again on October 1, 1978 and that such change allowed for an increased rate of special monthly compensation for the veteran.  In this regard, the law provided that the anatomical loss or loss of use or a combination of anatomical loss and loss of use, of three extremities shall entitle the veteran to the next higher rate without regard to whether that rate is a statutory rate or an intermediate rate.  The veteran was already at an intermediate rate between subsection (m) and subsection (n).  Thus, the RO concluded, based on the change in law, that the evidence revealed basic entitlement for advancement to the next higher rate of subsection (n), plus continued entitlement to subsection (k) as met on account of loss of use of three extremities.  The higher rate of special monthly compensation was made effective from the date of the law, October 1, 1978.  The ratings for his individual service-connected disabilities remained the same.

A May 1991 VA examination report shows that the veteran had a diagnosis of triplegia secondary to trauma, seizure disorder, hypertension, stress, and recurrent eczemotive skin disorder.  The examiner stated that due to the veterans lack of mobility he would be in extreme danger should a fire occur because he would not be able to get of bed by himself.  The examiner also stated that if the veteran was left unattended in the bathtub and a seizure occurred, he would surely drown.

A notification letter dated March 30, 1992, informed the veteran that service-connection was granted for seizure disorder and that he was assigned a 100 percent rating for the disorder.  He was also informed that his award included special monthly compensation because of the severity of his service-connected disabilities, including the need for aid and attendance.  

The veterans wife submitted a statement dated in October 1997.  She reported that the veteran was in need of aid and attendance.  She stated that the veteran could not care for himself or be left alone for any period of time.  She stated that the veteran had required aid and attendance since 1966.

A May 1999 letter from the veteran indicates that on May 18, 1998, he filed a claim seeking retroactive pay for aid-attendance.  He stated that he began receiving aid and attendance in 1992.  In support of his claim, he submitted a November 1966 medical report which indicates that he was in need of aid and attendance.  The veteran stated that according to VA laws, he had been underpaid for his disabilities over the years.  

In an undated letter to his congressman, the veteran stated that he was underpaid.  He stated that he was paid under sub-paragraph (m) and that the correct subsection he was supposed to be paid under was sub-paragraph (p) under 38 U.S.C. § 314 due to loss of use of three extremities due to a gunshot wound to the head.  He also claimed entitlement to aid and attendance from the onset of his gunshot injury.  Additional correspondence from the veteran indicates that he claims that he should be paid the higher rate of sub-paragraph (p) plus aid and attendance.

The veteran, in an April 2001 statement, indicated that he filed a claim dated in August 1997 asking for a review of his ratings and payments made since his injury.  He stated that all of his previous ratings and payments were wrong.  First, he alleges that the assignment of a 10 percent rating for skull loss under Code 5296 was in error as the law provided that an injury of both inner and outer tables with hernia calls for a rating of at least 80 percent.  Second, he stated that he was not rated and not compensated for the loss of use of both hips, thighs, and buttocks, according to section 4.64.  He stated that he had never been able to rise from a seated or laying position or get in and out of bed by himself.  He stated that he was not rated or compensated for the weakness of his trunk (his body) particular his dominate right side.  He also stated that he had never been rated or compensated for his high anxiety and stress (i.e. PTSD).  Lastly, he argued that the assignment of a 70 percent rating for loss of use of the right hand was in error.  He stated that he lost the use of his dominant hand, arm, shoulder and all radicular groups.  He stated that the combined rating should have been loss of use of three major extremities with additional disabilities with payment under p of Chapter 314 under sub-section P plus R1, for aid and attendance.  He stated that his rating should have been assigned from the date of his injury.

In August 2001, the veteran provided further clarification as to what he was claiming.  He stated that he was seeking back compensation of M+, plus K, to P, plus R1 from October 1966 to October 1978.  From October 1998 to May 1991 he claimed N, plus K, to P, plus R1 and from May 1991 to the present he claimed N+, plus K, plus R1 to P, plus R1.

The veteran submitted a statement in September 2001.  He related that he was filing a formal claim for retroactive compensation based on clear and unmistakable error in failure to assign special monthly compensation under 38 U.S.C. § 1114(r) (1), effective October 27, 1966.  He stated that this was the only issue on which he claimed clear and unmistakable error.   

In an October 2001 letter, Percival I. Kane, M.D.,  stated that the veteran had been a patient at their facility from 1973 to the present.  He related that the veteran was treated for a total disability.  His diagnosis included a seizure disorder, hypertension, and triplegia (both lower extremities and right upper extremity; i.e. bilateral paralysis from the hips to feet and paralysis from the right shoulder to the fingers).  

In an October 2001 rating decision, the RO explained that the veteran was rated under one or more of the many categories of subsection (p) since 1967.  They also explained that when the veteran was discharged from service the law did not permit the assignment of an additional half-step rating for a disability which was also a basis for special monthly compensation under subsection (k).  Therefore, the rating effective October 27, 1966 was under subsection (m) with additional entitlement under subsection (k) because of loss of use of one hand.  The RO noted that this prohibition was removed effective October 1, 1967, establishing entitlement to special monthly compensation at the rate between subsections (m) and (n) (called m ½) with additional entitlement under subsection (k).  The RO related that ratings in 1968, 1969 and 1970 failed to recognize the effects of the law change and were corrected by an April 28, 1977 rating decision, retroactive to October 1, 1967, the date of the change of law.  The RO reported that since that time, entitlement to special monthly compensation under subsection (p) has been in effect.  The RO stated that the law did not provide for any increase in special monthly compensation until Public Law 95-479 which was effective October 1, 1978.  They observed that rating decision dated December 15, 1978 authorized the increase, raising the rate of special monthly compensation to (n) + (k) retroactive to the date of the change of the law.  They stated that Public Law 96-128 extended consideration for the (r) rate to veterans who were entitled under (n1/2) +(k).  The RO related that when the total evaluation for a seizure disorder was assigned, entitlement to (n 1/2) + (k) was established.  The evidence showed the veteran required aid and attendance and entitlement to special monthly compensation under subsection (r)(1) was established.  The RO noted that the evidence did not establish entitlement to (r)(1) until the date the evaluation of the seizure disorder was determined to be total.  

Based on a review of the record, the RO determined that there was no clear and unmistakable error in prior decisions which did not assign higher rates of special monthly compensation (including an additional allowance based on the need for regular aid and attendance) from an earlier effective date.  In this regard, they noted that entitlement to (r)(1) was not established until the evidence showed that the evaluation of the seizure disorder warranted a total rating.

In January 2002, the veteran testified at a RO hearing.  He testified that a higher rate of compensation was warranted from the time he was discharge from service.  He reiterated arguments previously submitted in written correspondence.  

The veteran testified before the undersigned member of the Board in August 2002 regarding whether the decision to deny entitlement to a higher rate of special monthly compensation from an earlier effective date was clear and unmistakably erroneous.  The veterans representative argued that effective from October 1, 1978, the veteran should have been rated at (p) + aid and attendance.  The veteran stated that he did not start drawing aid and attendance until 1991 and that he should have been drawing it since 1966.  The veteran next asserted that he had a 100 percent rating for a seizure disorder which the VA acknowledged in 1991.  He stated, in essence, that the grant of service connection and the assignment of 100 percent rating for a seizure disorder should have been assigned back to 1966 and that if that was done he would have been entitled to a higher rate of special monthly compensation.  He stated that the 10 percent rating for loss of skull was incorrect and that if he were assigned a rating of 80 percent, he would have been entitled to an increased level of special monthly compensation.  

II.  Analysis

At the outset, the Board notes that the veterans original claims file is missing.  The RO has taken all necessary steps in trying to obtain the veterans original claims file.  Once it became evident that such file was lost, the RO then reconstructed the file as complete as possible.  The veteran is aware that his original claims file is missing and has provided documents from his representative which were used in the reconstruction of the file.  There appears to be no other development which would serve useful as it pertains to reconstructing the veterans file.  Thus, while regrettable, the Board will be forced to make a decision based on the reconstructed claims file.  In this regard, the Board is aware that due to the fact that the file has been reconstructed it is difficult to ascertain what evidence was in the file when the RO made its decision.  In light of the fact that the veterans original claims file is lost, the Board finds that it is equitable to determine that the date of the medical report will be used as the date the record was associated with the claims file.  In so doing, the Board will exercise the benefit-of-the-doubt doctrine.

The Board observes that in cases where the veterans claims file has been lost, the VA has a heightened reasons and bases duty to explain its findings and conclusions.  Marciniak v. Brown, 10 Vet. App. 1998 (1997); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The Board notes that the veteran contends, in essence, that prior rating decisions failed to assign the highest level of special monthly compensation (including an additional allowance based on the need for regular aid and attendance) and that such failure constituted clear and unmistakable error.  A review of the claims file reveals that the prior rating decisions are not on file.  However, the reconstructed claims file does contains rating worksheets covering the period of 1967 to 1978.  The Board finds that there is a presumption of regularity with respect to the findings that are reflected in the rating worksheets, and that were reported on the actual rating decision.  In this regard, the RO typically transfer their findings made on the worksheet to the corresponding rating decision.  Thus, for the purpose of this decision, the Board will presume that the rating worksheet and the actual corresponding rating decisions contain the same information.  See Marciniak v. Brown, 10 Vet. App. 198 (1997).

Previous determinations which are final and binding, including decisions of the degree of disability and other issues, will be accepted as correct in the absence of clear and unmistakable error (CUE).  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  

The Court of Appeals for Veterans Claims (Court), provides that in order for a claim of CUE to exist:

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "[CUE] is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  It must always be remembered that CUE is a very specific and rare kind of 'error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the RO evaluated the facts is inadequate to raise the claim of clear and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The record shows that effective from October 27, 1966 (the day after the veterans discharge from service) he was assigned special monthly compensation under subsection (m) with additional entitlement under subsection (k).  The evidence fails to show that an increased level of special monthly compensation was warranted.  In this regard, he did not meet the criteria for an intermediate rate between (m) & (n) as there was no evidence of anatomical loss or loss of use of extremity at a level preventing natural elbow or knee action with prosthesis in place with anatomical loss of another extremity so near the shoulder or hip as to prevent the use of a prosthetic appliance.  38 C.F.R. § 3.350(f)(1)(iii) (1966).  Additionally, the criteria of subsection (n) was not met.  This criteria provided that special monthly compensation was payable for the anatomical loss of two extremities so near the shoulder or hip as to prevent the use of a prosthetic appliance or anatomical loss of both eyes.  Amputation was a prerequisite for this subsection.  38 C.F.R. § 3.350(d) (1966).  

Moreover, the veteran did not have additional independent 50 percent disabilities which were separate and distinct and involved different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C. § 314 (l)-(n).  38 C.F.R. § 3.350(f)(3) (1966).  At that time, the law also provided that where the independently ratable disability has been the basis for entitlement under 38 U.S.C.§ (k), it may not be used in the 50 percent combination to produce an intermediate rate under 38 U.S.C. § (p).  See 38 C.F.R. § 3.350(f)(3)(ii).  Effective from October 1966 to September 30, 1966, a higher rate of special monthly compensation would not be assignable under 38 C.F.R. § 3.350 (f)(3).  In this regard, during this period of time, the record showed that the only separate and distinct disabilities were loss of skull, rated 10 percent disabling and dementia due to head trauma, also rated 10 percent disabling.  The combined rating was 20 percent for these disabilities.  Under 38 C.F.R. § 3.350(f)(3)(ii), the 70 percent rating for the veterans major hand could not be taken into consideration when combining.  There is no evidence during the period of October 1966 to September 30, 1967, which shows that ratings in excess of 10 percent were warranted for these disorders.  With respect to his skull defect, service medical records showed that in August 1966 he was found to have a skull defect greater than 2 cm., and in September 1966 his skull defect was noted to be smaller than 1 square inch.  38 C.F.R. § 4.71, Code 5296, skull, loss of part of, both inner and outer tables provided a 10 percent rating when the area was smaller than 1 square inch or the size of a 25 cent piece.  A 30 percent rating was provided for an intermediate area.  38 C.F.R. § 4.71, Code 5296 (1966).  The evidence failed to show entitlement to the next higher rating of 30 percent as there was no evidence of an intermediate area of skull loss.  Therefore, it logically follows that the veterans assertion that an 80 percent rating was (and is) warranted for this condition is without merit.  In this regard, the criteria for an 80 percent rating required skull loss, both inner and outer tables with brain hernia, of which there is no evidence.

Additionally, with respect to his service-connected dementia, the evidence failed to show that a rating in excess of 10 percent was warranted.  In this regard, the Board notes that Code 9304, chronic brain syndrome associated with brain trauma provided a 10 percent rating for slight impairment of social and industrial adaptability.  A review of the evidence shows no more than slight impairment.  In this regard, an August 1966 service medical examination report revealed he had a normal psychiatric examination.  Given the available evidence of record, it cannot be concluded that there was clear and unmistakable error in the assignment of 10 percent ratings for the veterans skull defect and dementia.

In light of the foregoing, the Board must conclude that there is no clear an unmistakable error in the April 1977 rating decision which assigned special monthly compensation under subsection (m) with additional entitlement under subsection (k), effective from October 27, 1966 to September 30, 1966. 

As noted above, based on a change in the law which was made effective October 1, 1967, the RO, in an April 1977 decision, assigned the veteran an intermediate rate between subsection (m) and (n) due to additional disability ratable at 50 percent or more.  This higher rate was assigned effective from October 1, 1967 (the effective date of the liberalizing law).  Where pension, compensation or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Thus, the veteran increased rate of special monthly compensation which were effective October 1, 1967 (effective date of the liberalizing laws entitling the veteran to a higher rate) was the earliest dates assignable.  In assigning the higher rate, the RO noted that the prohibition against using the same disabilities that were used as the basis of the special monthly compensation award under subsection (k) was removed from the regulations.  The veteran continued to receive the rate of (k).

Effective from October 1, 1978, the veteran was assigned the rate of special monthly compensation of (n) + (k) based on a change in the law.  Prior to the October 1, 1978 change in law, the veteran was assigned an intermediate rate of special monthly compensation between subsection (m) and (n) + (k).  The applicable change in the law provided that the anatomical loss or loss of use , or a combination of anatomical loss and loss of use, of three extremities shall entitle a veteran to the next higher rate without regard to whether that rate was a statutory rate or an intermediate rate.  Thus, the veteran went from an intermediate rate between (m) & (n) + (k) to a straight rate of (n) + (k).  The Board again points out that where pension, compensation or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  Thus, the veterans increased rating that was effective from October 1, 1978 (effective date of the liberalizing laws entitling the veteran to a higher rate) was the earliest dates assignable for the higher rating of special monthly compensation.

The questions that need to be address is whether the RO committed clear and unmistakable error in not assigning a rate of special monthly compensation in excess of the intermediate rate between (m) and (n) + (k) for the period of October 1, 1967 to September 30, 1978.  The next question that needs to be addressed is whether the RO committed clear and unmistakable error in not assigning a rate of special monthly compensation in excess of (n) + k effective from October 1, 1978.

The answer to each of these questions is that a higher rating was not in order and that there was no clear and unmistakable error in prior decisions, which denied higher rates of special monthly compensation.  The Board will first address why a rate of special monthly compensation in excess of the intermediate rate between (m) and (n) + (k) is not warranted for the period of October 1, 1967 to September 30, 1978.  

First, the Board observes that the veteran did not meet the requisite next higher criteria of subsection (n).  In this regard, the veteran, as a result of the service-connected disability, did not suffer the anatomical loss of two extremities so near the shoulder or hip as to prevent the use of a prosthetic appliance or had suffered the anatomical loss of both eyes.  Second, the veteran did not have an additional combined independent 100 percent rating.  The record shows that he was assigned a 70 percent rating for his major hand, a 10 percent rating for dementia and a 10 percent rating for his skull defect.  The combined rating for these disorders is 80 percent.  38 C.F.R. § 4.25.  The 70 percent rating for the major hand under 38 C.F.R. § 4.71, Code 5125, is the highest assignable rating.  

The evidence covering the period of October 1, 1967 to September 30, 1978 failed to support that separate ratings in excess of 10 percent were warranted for the service-connected skull defect and for dementia. With respect to his skull, service medical records showed that in August 1966 he was found to have a skull defect greater than 2 cm., and in September 1966 his skull defect was noted to be smaller than 1 square inch.  A May 1971 report reveals that the veteran had a 2 x 2 defect in the cranium.  Code 5296, skull, loss of part of, both inner and outer tables provided a 10 percent rating when the area was smaller than 1 square inch or the size of a 25 cent piece.  A 30 percent rating was provided for an intermediate area.  38 C.F.R. § 4.71, Code 5296 (1967).  During the time period of October 1967 and September 30, 1978, Code 5296 was revised to provide a 10 percent rating for an area smaller than the size of a 25 cent piece or 0.716 in (4.619 cm).  A 30 percent rating still required loss of an intermediate area.  See 38 C.F.R. § 4.71, Code 5296 (1976).  The evidence during this period of time failed to show entitlement to the next higher rating of 30 percent as there was no evidence of an intermediate area of skull loss.  

Additionally, with respect to his service-connected dementia, the evidence failed to show that a rating in excess of 10 percent was warranted.  In this regard, the Board notes that the veteran was rated under Cod e 9304, chronic brain syndrome associated with brain trauma.  Under this code, a 10 percent rating was assigned for slight impairment of social and industrial adaptability.  A 30 percent rating required definite impairment of social and industrial adaptability.  A review of the evidence shows no more than slight impairment.  A June 1970 psychiatric examination report revealed the veteran was able to interact with others and work as a co-manager of a baseball team.  The examiner stated that the veteran had mild chronic brain syndrome associated with trauma.  Given the available evidence of record it cannot be concluded that a rating in excess of 10 percent was warranted.  Thus, it cannot be said that the RO committed clear and unmistakable error in the assignment of the veterans ratings for his service-connected disabilities.

The Board notes that the veteran asserts that he was in need of aid and attendance during this period of time and as a result he should have been paid a higher rate of special monthly compensation.  The Board, however, observes that since the veteran was not receiving the maximum rating under subsection (p) or was entitled to compensation under subsection (o), or was entitled to the intermediate rate between subsections (n) & (o) and at the rate of (k), he was not entitled to an additional allowance based on the need for aid and attendance.  See 38 U.S.C. § 314 (r) (1967-1978).  Given the foregoing, the Board finds that there was no clear and unmistakable error in prior rating decisions, to specifically include the April 1977 decision, which failed to assign a rate of special monthly compensation in excess of the intermediate rate between (m) and (n) + (k) for the period of October 1, 1967 to September 30, 1978.  

The Board will next address whether the RO committed clear and unmistakable error in not assigning a rate of special monthly compensation in excess of (n) + k effective from October 1, 1978.  As noted earlier, the veteran was increased from an intermediate rate between subsection (m) & (n) due to liberalizing law which became effective on October 1, 1978.  This law provided that anatomical loss or loss of use, or a combination of anatomical loss and loss of use, of three extremities shall entitle a veteran to the next higher rate without regard to whether that rate is a statutory rate or an intermediate rate.  In the veterans case, that next higher rate was (n).  There is no evidence of record showing that the veterans service-connected disabilities exceeded the requirements of subsection (n), thus an intermediate rate under subsection (p) was not warranted.  Likewise, there is no evidence that the higher rate of subsection (o) is for application.  Subsection (o) required that the veteran, as the result of service-connected disability, suffer from disability under conditions which would entitle him to two or more of the rates provided in one or more subsections (l) through (n) of this section, no condition being considered twice in the determination, or if the veteran has suffered bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 60 per centum or more disabling and the veteran has also suffered service-connected total blindness with 5/200 visual acuity or less.

Lastly, the evidence failed to show that the veteran had additional independent 100 percent ratings as outlined in 38 C.F.R. § 3.350(f)(4).  The veteran was receiving the highest rating for loss of his major hand, 70 percent.  He was assigned separate 10 percent ratings for a skull defect and for dementia and as stated previously there was no evidence which indicates that ratings in excess of 10 percent is warranted.

A notification letter dated March 30, 1992, informed the veteran that service-connection was granted for a seizure disorder and that he was assigned a 100 percent rating for the disorder.  His combined rating thus increased to 100 percent.  He was also informed that his award included special monthly compensation because of the severity of his service-connected disabilities, including the need for aid and attendance.  In light of this award, the veteran became entitled to the next higher rating of subsection (o).  When he became entitled to be rated under subsection (o), he met the criteria of subsection (r).  Subsection (r) provides that when the veteran is entitled to compensation under subsection (o) and at the rate of subsection (k) is in need of regular aid and attendance, the veteran shall be paid a monthly aid and attendance allowance.  The veteran did not meet the criteria of this section until he was granted service connection for a seizure disorder and assigned a 100 percent rating.  The Board notes the veterans argument that his seizure disorder should have been granted and assigned a 100 percent rating effective from October 1966.  However, there is no specific probative evidence demonstrating that the veteran had a seizure disorder prior to May 1991, and there is no evidence that a claim for a seizure disorder was filed in October 1966.  Even if such claim was filed and granted, there is no evidence that he had a seizure disorder which was severe enough to warrant a 100 percent rating.  In this regard, the Board observes that the service medical records and records shortly after service are all negative for a finding of a seizure disorder.  In light of the foregoing, a higher rate of compensation based on the 100 percent rating (i.e. the additional independent 100 percent rating) for a seizure disorder is not assignable prior to the date reported in the March 1992 notice letter.

The Board also notes that the veteran claims that he was not rated or compensated for an anxiety disorder/post-traumatic stress disorder.  In addressing this contention, it must be pointed out that there is no indication from the record that the veteran has established entitlement to service connection for this condition.  Thus, such disability cannot be considered in determining whether a higher rate of special monthly compensation is warranted.  The Board further notes that the veteran claims that he was not compensated for the loss of use of both hips, thighs, and buttocks.  In this regard, it is noted that his rate of special monthly compensation at a minimum has been evaluated under subsection (m).  Such provisions take into account the veterans lower extremity complaints.

In sum, the Board finds that the RO correctly applied the pertinent law and regulations in considering the evidence of record.  At the time of the rating decisions the evidence did not establish that the veteran was entitled to a greater rate of special monthly compensation above that which was assigned.  The evidence of record is sufficient to make the decisions of the RO tenable.  A review of the record reveals that the RO neither ignored the facts nor the law; it committed no undebateable error which would have provided a manifestly different result.  While the veteran may not agree with how the RO weighed the facts, such can never amount to clear and unmistakable error.  In light of the foregoing, the Board must conclude that there is no clear and unmistakable error in prior rating decisions which denied entitlement to a higher rate of special monthly compensation (including an additional allowance based on the need for regular aid and attendance) from an earlier effective date.


ORDER

The prior rating decisions, which denied entitlement to a higher rate of special monthly compensation (including an additional allowance based on the need for regular aid and attendance), did not involve clear and unmistakable error.  The appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
